Citation Nr: 9928453	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Restoration of service connection for an above-the-knee 
amputation of the right leg, as secondary to a service-
connected cold injury to the feet.

2.  Entitlement to service connection for an above-the-knee 
amputation of the left leg, as secondary to a service-
connected cold injury to the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1998 and June 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The February 1995 rating decision which granted service 
connection for an above-the-knee amputation of the right leg 
was based on a diagnosis that it was secondary to service-
connected frozen feet.  There is no medical evidence of 
record certifying that this diagnosis is clearly erroneous.
 
3.  The claim for service connection for an above-the-knee 
amputation of the left leg is not plausible.  There is no 
medical nexus evidence linking the amputation to the 
veteran's service-connected bilateral residuals of frostbite 
of the feet.


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for an 
above-the-knee amputation of the right leg have not been met.  
38 C.F.R. § 3.105(d) (1998).
2.  The claim for service connection for an above-the-knee 
amputation of the left leg is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for Right Leg Above-The-Knee 
Amputation

Factual Background

Rating decisions prior to September 1994 reflect that the 
veteran was service-connected for residuals of frostbite, 
both feet, at a rate of 30 percent from November 1953 
forward.

A September 1994 VA hospitalization report shows the veteran 
underwent a right above-the-knee amputation as a result of an 
ischemic ulcer of the right foot.  Upon admission, the 
veteran was noted to have had a non-healing right heel ulcer 
for the last year.  The treating physicians were unable to 
get a detailed history from the veteran due to his history of 
aphasia.  According to the hospitalization report, though the 
origin of the ulcer was uncertain, "some sort of traumatic 
origin was likely."  The veteran's past medical history was 
noted to be positive for left cerebrovascular accident with 
right hemiparesis and aphasia, seizure disorder, anemia, and 
gastritis.  The family/social history included smoking of one 
pack of cigarettes per day, and an unclear history of ethanol 
use.  The veteran denied a history of diabetes.  After 
surgery, the veteran was informed that continuing smoking 
would most likely have adverse effects as far as healing of 
his wound;  however, the veteran insisted on smoking anyway.

In a February 1995 rating decision, the RO granted service 
connection for a right leg above-the-knee amputation as 
secondary to the service connected disability of frozen feet.  
In its rating decision, the RO indicated that it had reviewed 
and considered a September 1994 report of hospitalization 
from the VA medical center in Iowa City, Iowa.  The RO noted 
that the hospitalization report described the etiology of an 
ulcer, which ultimately led to the amputation, as secondary 
to a history of trauma.  The RO granted service connection 
for the right above knee amputation on the ground that "the 
evidence shows a direct relationship to a service connected 
condition," namely, the service-connected disability of 
frozen feet.

A VA report of hospitalization shows that the veteran had an 
above-the-knee amputation of the left leg in September 1997.  
Diagnoses prior to the amputation included peripheral 
vascular disease with pain at rest of the left foot;  stroke 
in 1993 with right hemiparesis and expressive aphasia;  
history of seizure disorder;  right above-the-knee amputation 
in 1985 [sic];  benign prostatic hypertrophy;  history of 
acute renal failure;  bilateral hydronephrosis [sic];  and 
gastroesophageal reflux.  The hospital summary describes the 
veteran as a 65-year-old male heavy smoker who had lost his 
right leg due to peripheral vascular disease related to his 
smoking.

The RO subsequently denied service connection for an above-
the-knee amputation of the left leg.  In the process of 
adjudication, doubt arose as to whether service connection 
was warranted for the above-the-knee amputation of the right 
leg, and the RO requested a medical opinion on the matter 
from a VA physician.  In a letter dated in October 1997, the 
VA physician wrote as follows:

Today I have thoroughly reviewed the 
available records of this veteran, now 
age 65, including his medical service 
records and all of his subsequent care 
history within the VA.  I note that in 
the past he was evidently awarded service 
connection for frostbite of his feet from 
cold exposure during the winter of 1950-
1951 in Korea.  Perusal of those records 
indicates that he had been experiencing 
problems from his feet in addition to or 
prior to the cold exposure problem and 
that he has been known to have 
hyperhidrosis of his feet plus maceration 
of the intertriginous tissues and a 
fungus infection of his feet as well.  
The condition of hyperhidrosis is a 
developmental or congenital abnormality, 
but certainly would be an aggravation to 
the condition in which he would be 
exposed to cold or emersion foot, in fact 
of the matter, the field service records 
indicates [sic] that emersion foot was 
the major consideration that in the 
winter of 1950-1951 resulted in hospital 
treatment for him in Osaka, Japan.  
Treatment was conservative and consisted 
of potassium permanganate soaks several 
times daily plus good hygiene and drying 
of tissues as a result of which, he 
appeared to recover from that quite 
nicely.  However, the VA records signed 
by [two VA physicians] in the 1950's here 
at the VA signed this off as frostbite.  
There were erythematous changes of the 
dorsum of the feet, but there has never 
been any ulceration or breakdown of skin 
or blackish  discoloration of the feet, 
etc.  There has never been any suspicion 
of the need for amputation of his toes, 
etc. until a number of years later by 
which time he had manifest generalized 
atherosclerosis.  Although this appears 
in this veteran to be somewhat premature 
from the point of view of his age, it 
appears to me in reviewing his records 
that the development or evolution  of 
events resulting in first amputation of 
the right leg above the knee in 1985 
[sic] and later in September of this year 
an above-knee amputation of the left leg 
were required [sic].  I have reviewed the 
histological and pathological reports 
from these amputations, and the problem 
that required these procedures was 
clearly severe atherosclerosis.  Prior to 
that, he had a cerebral infarction with 
hemiparesis as the record indicates, and 
prior to amputation, he developed an 
indolent stasis ulcer of the heel and no 
other treatment other than amputation was 
feasible.  In my opinion, the original 
service connection of frostbite was 
somewhat over stated and certainly I do 
not believe this veteran ever experienced 
any significant impairment or functional 
limitation on the basis of that original 
moderate emersion foot back in the winter 
of 1950-1951.  His physical deterioration 
over time has been a consequence of his 
atherosclerosis and this condition has no 
relationship whatsoever to his prior cold 
exposure in Korea.  No mention is made in 
the few records that I saw of frostbite 
per se, although "emersion foot" was 
the observation made just prior to his 
being hospitalized in Osaka, Japan.  The 
records also show that he had been  
treated for tinea pedis in August 1949, 
and that dermatological consultations in 
May 1951 against [sic] diagnosed 
hyperhidrosis with intertriginous 
maceration associated therewith.  He was 
also treated for a plantar wart on one 
foot and also had diagnosis of verruca 
vulgaris and of chronic acne vulgaris of 
the upper back and shoulder regions.  On 
none of the consultations or examinations 
was frostbite mentioned as a diagnosis.  
No doubt, the veteran's continued smoking 
was an aggravating factor to his 
circulatory problems though it is not 
certain as to whether nicotine actually 
causes, in any manner, the 
atherosclerotic process.  

In a rating decision dated in March 1998, the RO proposed to 
sever service connection for amputation of the right leg, 
based on a finding that the prior grant of service connection 
was clearly and unmistakably erroneous.  The decision was 
based primarily on the above-quoted October 1997 VA 
physician's opinion.

The veteran appealed the March 1998 proposed severance of 
service connection, and a statement of the case was issued.  
As of June 1998, no additional evidence had been received. 
Accordingly, service connection was severed in a June 1998 RO 
rating decision.
 
In June 1998, subsequent to the severance of service 
connection, the veteran requested an RO hearing on the 
matter.

The veteran and his wife presented testimony at an RO hearing 
in July 1998.  The veteran had problems expressing himself 
due to aphasia.  The veteran's wife testified that over the 
years since service the veteran had a lot of pain, and a lot 
of numbness.  She said that when gangrene set in, they 
amputated one leg and then the other leg.  She said that the 
legs were amputated when the toes started turning black.  She 
said that over the years his feet were always cold, and never 
did get warm.  She said the bottoms of the veteran's feet 
were always calloused.  She testified she had been married to 
the veteran for the past 25 years, and he had complained 
about his cold intolerance, numbness, and pain, becoming 
progressively worse, throughout the years.  She said the 
veteran had experienced fungal problems with his feet.  She 
was not sure of the medications the veteran had received.  
She testified that 20 or 25 years ago the veteran's feet 
bothered him, and he would soak them in bath water when he 
got home from work.  She said his feet hurt a lot, but he was 
still able to get around.  She said the veteran had often 
complained that his feet were hurting through the years.      

Analysis

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons. The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  Except where 
otherwise provided in the regulations, if additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(d) (emphasis 
added).

Clear and unmistakable error (CUE) is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Clear and unmistakable error in a prior 
adjudication exists when (1) [e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;  (2) the error is undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made;  and 
(3) it is determined that the error was based on the record 
and the law that existed at the time of the prior decision.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc);  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  If 
clear and unmistakable error is established, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) differs from 38 C.F.R. § 3.105(a) in that it does 
not limit the reviewable evidence to that which was before 
the RO in making its initial decision.  Daniels v. Gober, 10 
Vet. App. 474, 479-80 (1997);  Venturella v. Gober, 10 Vet. 
App. 340, 342-43 (1997) (Steinberg, J., concurring). 38 
C.F.R. § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels.  If a 
service-connection award could be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  Daniels; Venturella. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence of a 
relationship between the service-connected disability and the 
claimed secondary disability, see Velez v. West, 11 Vet. App. 
148, 158 (1998);  Caluza, supra.  If a claim for service 
connection is not well-grounded, it must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997).

In addition to the medical evidence described above, the 
Board has examined all other medical evidence of record.  The 
Board finds that the evidence which would be relevant to 
whether the condition which led to the veteran's current 
right leg above-the-knee amputation was a result of, or was 
aggravated by, his service-connected bilateral residuals of 
frostbite of the feet, was addressed in the above-quoted 
October 1997 VA physician's opinion.  This opinion also 
contains additional medical information and analysis beyond 
the Board's expertise, and the Board accepts this physician's 
judgment, after his obviously detailed review of the claims 
file, as to which medical information is pertinent to the 
issue at hand.

In the February 1995 rating decision granting service 
connection for the right leg above-the-knee amputation as 
secondary to the service connected disability of frozen feet, 
the RO noted that the etiology of the non-healing ulcer which 
ultimately led to the amputation was "held as secondary to a 
history of trauma."  Service connection was established on 
the basis that "the evidence shows a direct relationship to 
a service connected condition."  The RO adjudicator appears 
to have made the inference that the statement that the "some 
sort of traumatic origin" (a phrase reflecting a significant 
amount of uncertainty) referred to in the September 1994 VA 
hospitalization report was the veteran's service-connected 
residuals of cold injury of the feet.  This inference was a 
speculative medical judgment made by the ratings officer, a 
lay person. 

There are two on-point medical opinions of record 
dissociating the veteran's above-the-knee amputation of the 
right leg from his service-connected cold injury to the feet.  
One is the October 1997 VA physician's opinion that the 
veteran's "physical deterioration over time has been a 
consequence of his atherosclerosis and this condition has no 
relationship whatsoever to his prior cold exposure in 
Korea."  This physician further stated that the veteran's 
continued smoking was an aggravating factor to the veteran's 
circulatory problems, though there was uncertainty as to 
whether nicotine actually causes the atherosclerotic process.  
The second opinion, expressed incidentally in the September 
1997 VA hospitalization report of the amputation of the 
veteran's left leg, was that the veteran had lost his right 
leg due to peripheral vascular disease related to his 
smoking.

The October 1997 VA physician's medical opinion was 
accompanied by a detailed recitation of the facts, findings 
and reasons supporting the conclusion.  The Board has checked 
the history as described by this physician against the 
medical evidence of record, and finds it to be highly 
accurate.  The Board has no reason to question the 
conclusions, findings and medical history as described by 
this physician, as his opinion appears to be well-considered 
and closely reasoned and to contain significant and credible 
medical judgment.

Notwithstanding the foregoing, there is no medical evidence 
of record certifying that the diagnosis upon which service 
connection was based, i.e., an above the knee amputation of 
the right leg as secondary to service-connected frozen feet, 
was clearly erroneous.  The Board must therefore find that 
the criteria for severance of service connection for an 
above-the-knee amputation of the right leg have not been met.  
38 C.F.R. § 3.105(d).  Accordingly, the Board is compelled to 
find that service connection for an above-the-knee amputation 
of the right leg as secondary to a service-connected cold 
injury to the feet must be restored.
  
Service Connection for Left Leg Above-The-Knee Amputation

Factual Background

Service medical records show the veteran was hospitalized for 
immersion foot during the winter of 1950 to 1951.  The 
condition was at first noted in service medical records to 
have been incurred in December 1950, in Seoul, Korea, in 
combat with the enemy.  

Based on service medical records and a VA examiner's November 
1953 diagnosis of residuals of frostbite of both feet, the 
veteran was service-connected for residuals of frostbite, 
both feet, effective at a rate of 30 percent from November 
1953 forward.

A VA report of hospitalization shows that the veteran had an 
above-the-knee amputation of the left leg in September 1997.  
Diagnoses prior to the amputation included peripheral 
vascular disease with pain at rest of the left foot;  stroke 
in 1993 with right hemiparesis and expressive aphasia;  
history of seizure disorder;  right above-the-knee amputation 
in 1985 [sic];  benign prostatic hypertrophy;  history of 
acute renal failure;  bilateral hydronephrosis [sic];  and 
gastroesophageal reflux.  The hospital summary describes the 
veteran as a 65-year-old male heavy smoker who had lost his 
right leg due to peripheral vascular disease related to his 
smoking.

As described in the portion of this action which addresses 
severance of service connection for an above-the-knee 
amputation of the right leg, in July 1998 the veteran and his 
wife presented testimony at an RO hearing regarding the 
veteran's service-connected bilateral residuals of frostbite 
and the subsequent amputation of both legs.  The veteran's 
wife testified as to the veteran's symptoms over the years 
since service up until the time of his amputations.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In addition to the medical evidence described above, the 
Board has examined all other medical evidence of record and 
asserts that none of this evidence is probative of a nexus 
between the veteran's current left leg above-the-knee 
amputation and his service-connected bilateral residuals of 
frostbite of the feet.

Since there is no competent medical nexus evidence linking 
the veteran's current above-the-knee amputation of the left 
leg to his service-connected bilateral residuals of frostbite 
of the feet, the claim for service connection for an above-
the-knee amputation as secondary to bilateral residuals of 
frostbite of the feet must be denied as not well grounded.  
Epps; Caluza.

The Board acknowledges the contentions of the veteran and his 
spouse that his current above-the-knee amputation of the left 
leg is a result of his inservice cold injury of the feet.  A 
competent medical opinion to this effect would be required to 
well-ground the veteran's claim.   The veteran and his 
spouse, as lay persons, are not competent to provide medical 
opinions, so that their assertions as to medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit. 


ORDER

Restoration of service connection for an above-the-knee 
amputation of the right leg, as secondary service-connected 
residuals of a cold injury of the feet, is granted.

Service connection for an above-the-knee amputation of the 
left leg, as secondary to service-connected residuals of a 
cold injury of the feet, is denied. 



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

